                                   Case 3:19-cv-02427-MMC Document 58 Filed 08/02/19 Page 1 of 9



                         1      BENJAMIN A. EMMERT (SBN 212157)             SEAN E. O’DONNELL (SBN 2907186)
                                LITTLER MENDELSON, P.C.                     PATRICK M. JOHNSON (SBN 5419221)
                         2      50 West San Fernando Street, 7th Floor      DANIEL A. FIELD (SBN 5533526)
                                San Jose, CA 95113-2303                     HERRICK, FEINSTEIN LLP
                         3      Telephone:   (408) 998-4150                 Two Park Avenue
                                Fax No.:     (408) 288-5686                 New York, NY 10016
                         4      Email:       bemmert@littler.com            Telephone: (212) 592-1581
                                                                            Email: sodonnell@herrick.com
                         5                                                         pjohnson@herrick.com
                                DOUGLAS A. WICKHAM (SBN 127268)                    dfield@herrick.com
                         6      HELEN BRAGINSKY (SBN 282359(                Appearances pro hac vice
                                LITTLER MENDELSON, P.C.
                         7      633 West Fifth Street, 63rd Floor           STEVEN L. FRIEDLANDER (SBN 154146)
                                Los Angeles, CA 90071-3541                  JULIAN PARDO DE ZELA (SBN 246496)
                         8      Telephone:    (213) 343-4300                TATYANA SHMYGOL (SBN 267104)
                                Fax No.:      (213) 443-4299                SV EMPLOYMENT LAW FIRM PC
                         9      Email:        dwickham@littler.com          160 Bovet Road, Suite 401
                                              hbradinsky@littler.com        San Mateo, CA 94402
                       10                                                   Telephone:   (650) 265-0222
                                Attorneys for Plaintiff                     Facsimile:   (650) 265-0223
                       11       JLT SPECIALTY INSURANCE                     Email:       sfriedlander@svelf.com
                                SERVICES INC.                                            julian.pardo.de.zela@svelf.com
                       12                                                                tshmygol@svelf.com

                       13                                                   Attorneys for Defendants
                                                                            GARY PESTANA, SARAH SHERMAN.
                       14                                                   DUSTIN SMITH and RAMY MORCOS

                       15
                                                           UNITED STATES DISTRICT COURT
                       16
                                                         NORTHERN DISTRICT OF CALIFORNIA
                       17
                                                                 SAN FRANCISCO DIVISION
                       18
                                                                           CASE NO. 3:19-cv-02427
                                JLT SPECIALTY INSURANCE
                       19
                                SERVICES INC., a Delaware                  JOINT CASE MANAGEMENT
                                corporation,
                       20                                                  CONFERENCE STATEMENT
                                                    Plaintiff,
                       21                                                  CMC Date: August 2, 2019
                                                                           Time: 10:30 a.m.
                                      v.
                       22                                                  Courtroom: 7 (19th Floor)
                                                                           Judge: Hon. Maxine M. Chesney
                       23
                                GARY PESTANA, an individual;
                                SARAH SHERMAN, an individual;
                       24       DUSTIN SMITH, an individual; and
                                RAMY MORCOS, an individual,
                       25
                                                    Defendants.
                       26
                       27

                       28
 LITTLER MENDELSON, P.C.                                                                            CASE NO. 3:19-cv-02427
50 W. San Fernando, 7th Floor
  San Jose, CA 95113.2303
        408.998.4150                               JOINT CASE MANAGEMENT CONF. STATEMENT
                                     Case 3:19-cv-02427-MMC Document 58 Filed 08/02/19 Page 2 of 9



                         1                     Counsel for Plaintiff and counsel for Defendants have met and conferred and prepared

                         2      the following joint report pursuant to FCRP 26. A Scheduling Conference has been set in this matter

                         3      for August 9, 2019 at 10:30 a.m. in Courtroom No. 7 (19th Floor) of the above-entitled Court.

                         4             1.      JURISDICTION AND SERVICE
                         5                     This Court has federal question subject matter jurisdiction under 28 U.S.C. § 1331 as

                         6      Plaintiff has brought a claim for relief under the federal Defend Trade Secrets Act (“DTSA”). See 18

                         7      U.S.C. § 1836 et seq. This Court has supplemental jurisdiction over Plaintiff’s state law claims under

                         8      28 U.S.C. § 1367. This Court also has jurisdiction over this matter on the basis of diversity between

                         9      the parties pursuant to 28 U.S.C. §§ 1332, 1441(a) and (b), and 1446 as this case is between citizens

                       10       of different states and the amount in controversy exceeds $75,000.00 exclusive of interest and costs.

                       11                      The parties are unaware of any service of process, personal jurisdiction or venue issues

                       12       at this time. All parties have been served. Defendants’ deadline to respond to JLT’s Complaint has

                       13       been stayed pending resolution of Plaintiff’s motion for preliminary injunction. (See DKT No. 43, §

                       14       2.C.) The hearing on JLT’s motion for preliminary injunction has been currently vacated, pending

                       15       resolution of various discovery disputes regarding discovery pertinent to Plaintiff’s motion for

                       16       preliminary injunction. (See DKT No. 47.)

                       17              2.      SUMMARY OF PROCEDURAL STATUS OF ACTION/SUMMARY OF
                                               FACTUAL PLAINTIFF’S FACTUAL ALLEGATIONS AND DEFENDANTS’
                       18                      RESPONSE.
                       19                      A.     Summary Of Factual Allegations And Defendants’ Response

                       20                             1.      Plaintiff’s Allegations.
                       21                      JLT is a leading provider of insurance, reinsurance, employee benefits advice and

                       22       brokerage services. Defendants are former JLT employees. Defendant Gary Pestana was an Executive

                       23       Vice President and Practice Leader of JLT’s Real Estate Practice group from about August 2015 until

                       24       he voluntarily resigned on about March 21, 2019. Defendant Sarah Sherman worked for JLT from

                       25       about October 2015 until she voluntarily resigned on about March 20, 2019. At the time she resigned,

                       26       she worked for JLT as an Executive Vice President and Practice Leader of JLT’s Property & Casualty
                       27       Practice group. Defendant Dustin Smith worked for JLT as a Senior Vice President in its Real Estate

                       28       Practice group from about January 2016 to about March 21, 2019. Defendant Ramy Morcos worked
 LITTLER MENDELSON, P.C.                                                       1.                      CASE NO. 3:19-cv-02427
50 W. San Fernando, 7th Floor
  San Jose, CA 95113.2303
        408.998.4150                                   JOINT CASE MANAGEMENT CONF. STATEMENT
                                     Case 3:19-cv-02427-MMC Document 58 Filed 08/02/19 Page 3 of 9



                         1      for JLT as a Vice President in its Real Estate Practice group from about November 2015 to about

                         2      March 26, 2019. All four Defendants left JLT to join its direct competitor, NFP Property & Casualty

                         3      Services, Inc.

                         4                       At all times during their employment, Defendants agreed to and were bound by

                         5      confidentiality agreements that prohibited them from using JLT’s confidential, proprietary, and/or

                         6      trade secret information for any purpose other than in performing their job duties for JLT and required

                         7      they return all of JLT’s property on the termination of their employment.

                         8                       Following their resignations, JLT performed an inspection of Defendants’ JLT issued

                         9      computers and discovered Defendant Pestana had a lunch meeting with one or more NFP

                       10       representatives on about March 2, 2019. Following this meeting, or before, JLT believes Defendants

                       11       all agreed to resign en masse and start working for NFP. Shortly before they resigned, Defendants

                       12       Pestana, Sherman, and Marcos connected several unique electronic storage devices to their JLT issued

                       13       computers and downloaded JLT’s confidential, proprietary, and/or trade secret information onto the

                       14       devices. Defendants were not authorized to do so. Defendants also breached their obligations to return

                       15       JLT’s property on the termination of their employment.

                       16                               2.     Defendants’ Response.
                       17                        First, JLT has initiated this action alleging Defendants misappropriated JLT’s trade

                       18       secrets without identifying any such trade secrets with reasonable particularity. Defendants can only

                       19       guess as to which trade secrets JLT claims have been misappropriated. In any event, Defendants

                       20       generally deny misappropriating JLT’s trade secrets or using such information to unfairly compete
                       21       with JLT.

                       22                        Second, Plaintiff’s First and Second Claims for Relief are breach of contract claims

                       23       based upon Plaintiff’s Employee Handbook—which states expressly, at page 1, that it is “not a

                       24       contract.” And there is no “Stand-Alone Return Agreement” as referenced in Plaintiff’s Fourth Claim

                       25       for Relief. While Defendants have each signed a “Non-Solicitation and Confidentiality Agreement”

                       26       (each a “Confidentiality Agreement”), contrary to JLT’s assertions, the Confidentiality Agreement
                       27       only requires that the Defendants return JLT documents that “comprise or refer to” JLT’s confidential

                       28       and/or trade secret information upon termination of employment. As explained above, JLT has failed
 LITTLER MENDELSON, P.C.                                                         2.                       CASE NO. 3:19-cv-02427
50 W. San Fernando, 7th Floor
  San Jose, CA 95113.2303
        408.998.4150                                    JOINT CASE MANAGEMENT CONF. STATEMENT
                                     Case 3:19-cv-02427-MMC Document 58 Filed 08/02/19 Page 4 of 9



                         1      to adequately identify its trade secrets at issue in this action, and by extension, documents required to

                         2      be returned. Notwithstanding this failure, prior to the filing of the instant action, Defendants returned

                         3      a significant number of documents to JLT (regardless of whether such documents contained JLT’s

                         4      confidential and/or trade secret information), and have since provided JLT with additional documents

                         5      in discovery.

                         6                       Finally, Defendants deny that JLT has been damaged by any of Defendants’ alleged

                         7      misconduct. The former JLT customers identified in the Amended Complaint intended to cease being

                         8      a JLT customer as a result of the recently announced acquisition of JLT by Marsh & McLennan

                         9      Companies (“Marsh”). In fact, many such customers previously followed Defendants from Marsh to

                       10       JLT. As such, while Defendants vigorously deny misappropriating JLT’s trade secrets or violating

                       11       their contractual obligations, JLT cannot demonstrate that they have been harmed by Defendants.

                       12              3.        DISPUTED FACTUAL AND LEGAL ISSUES
                       13                        The principal legal and factual disputes in this case are:

                       14                        •      Whether JLT’s Employee Handbook constitutes an enforceable contract and, if

                       15       so, (i) whether Defendants’ breached their contractual obligations thereunder by using, revealing, or

                       16       divulging any of Plaintiff’s confidential, proprietary, and/or trade secret information to any person not

                       17       authorized by JLT to receive such information, and (ii) whether JLT is entitled to any relief for any

                       18       proven breach.

                       19                        •      Whether JLT’s Employee Handbook constitutes an enforceable contract and, if

                       20       so, (i) whether Defendants’ breached their contractual obligations thereunder by allegedly failing to
                       21       return all of JLT’s property on the termination of their employment, and (ii) whether JLT is entitled

                       22       to any relief for any proven breach.

                       23                        •      Whether any of the Defendants: (i) breached their contractual obligations as

                       24       provided in their respective Confidentiality Agreement by allegedly using, revealing, or divulging any

                       25       of Plaintiff’s confidential, proprietary, and/or trade secret information to any person not authorized by

                       26       JLT to receive such information, and (ii) whether JLT is entitled to any relief for any proven breach.
                       27

                       28
 LITTLER MENDELSON, P.C.                                                            3.                         CASE NO. 3:19-cv-02427
50 W. San Fernando, 7th Floor
  San Jose, CA 95113.2303
        408.998.4150                                     JOINT CASE MANAGEMENT CONF. STATEMENT
                                     Case 3:19-cv-02427-MMC Document 58 Filed 08/02/19 Page 5 of 9



                         1                     •       Whether any of the Defendants: (i) breached their contractual obligations as

                         2      provided in the respective Confidentiality Agreement by failing to return all of JLT’s property on the

                         3      termination of their employment, and (ii) whether JLT is entitled to any relief for any proven breach.

                         4                     •       Whether any of the Defendants (i) misappropriated JLT’s trade secret

                         5      information in violation of California’s Uniform Trade Secrets Act (“CUTSA”), and (ii) whether JLT

                         6      is entitled to any relief for a proven violation of the CUTSA.

                         7                     •       Whether any of the Defendants (i) misappropriated JLT’s trade secret

                         8      information in violation of the DTSA, and (ii) whether JLT is entitled to any relief for a proven

                         9      violation of the DTSA.

                       10                      •       Whether any of the Defendants (i) violated California Penal Code section 502,

                       11       and (ii) whether JLT is entitled to any relief for a proven violation of this statute.

                       12              4.      MOTIONS

                       13                      JLT’s TRO application was denied. JLT’s motion for preliminary injunction is

                       14       currently pending before the Court. The hearing on JLT’s motion for preliminary injunction has been

                       15       vacated due to pending discovery disputes concerning issues pertinent to JLT’s preliminary injunction

                       16       motion. (See DKT No. 47.) On July 2, 2019, the parties met and conferred concerning discovery

                       17       disputes and failed to reach a resolution of the disputes. Thereafter, the parties filed a joint stipulation

                       18       informing the Court that they anticipated filing motions to compel and requesting a referral to a

                       19       Magistrate Judge for resolution of the parties’ discovery disputes. (See DKT No. 46). On July 10,

                       20       2019, the Court denied the parties’ request for referral to a Magistrate Judge as premature, and
                       21       informed the parties that, upon the filing of a discovery motion, the Court would refer the dispute to a

                       22       Magistrate Judge if necessary. (See DKT No. 47). One week later, on July 17, 2019, Defendants filed

                       23       their Motion to Compel and for a Protective Order, with a proposed hearing date of September 6, 2019.

                       24       (See DKT No. 50.) On July 18, 2019, the Court issued an order (i) referring Defendants’ Motion to

                       25       Compel and for a Protective Order, as well as all further discovery disputes between parties, to a

                       26       Magistrate Judge, and (ii) vacating the September 6, 2019 hearing date. (See DKT No. 51.) Plaintiff
                       27       has advised Defendants that it also plans to bring a motion to compel certain discovery responses

                       28
 LITTLER MENDELSON, P.C.                                                            4.                           CASE NO. 3:19-cv-02427
50 W. San Fernando, 7th Floor
  San Jose, CA 95113.2303
        408.998.4150                                     JOINT CASE MANAGEMENT CONF. STATEMENT
                                     Case 3:19-cv-02427-MMC Document 58 Filed 08/02/19 Page 6 of 9



                         1      and/or production of documents from Defendants. The outstanding discovery issues remain

                         2      unresolved.

                         3             5.        AMENDMENT OF PLEADINGS

                         4                       Defendants’ response to the Amended Complaint has been stayed pending resolution

                         5      of Plaintiff’s motion for preliminary injunction. Plaintiff has no current or expected amendments to

                         6      the pleadings at this time. Plaintiff may request leave to amend its Complaint should it believe further

                         7      investigation/discovery reveals facts that warrant adding additional claims/allegations of wrongdoing.

                         8      Defendants reserve their right to oppose any request by Plaintiff to further amend its Complaint.

                         9             6.        EVIDENCE PRESERVATION

                       10                        The Parties have made efforts to preserve both electronic and other evidence, including

                       11       putting a destruction hold on potentially relevant electronic and other information and documents.

                       12              7.        DISCLOSURES

                       13                        Two weeks after the parties’ Rule 26 conference, Defendants made their initial

                       14       disclosures on July 26, 2019. Plaintiff made its initial disclosures on August 2, 2019.

                       15              8.        DISCOVERY

                       16                        a.     Plaintiff’s Statement

                       17                        The Parties have agreed to and are engaging in limited initial discovery as part of JLT’s

                       18       motion for preliminary injunction. (See DKT No. 43.) During the Parties’ Rule 26 conference, the

                       19       Parties agreed that until JLT’s motion for preliminary injunction is heard, the discovery should be

                       20       limited to the scope of the initial discovery. During the Parties’ Rule 26 conference, the Parties agreed
                       21       to develop a further discovery plan once the hearing on the motion for preliminary injunction is heard.

                       22                        b.     Defendants’ Statement.

                       23                        The Parties are engaging in limited expedited discovery as part of JLT’s motion for

                       24       preliminary injunction. (See DKT No. 43.) During the Parties’ Rule 26 conference, Defendants asked

                       25       that the Parties develop a further discovery plan. Plaintiff has taken the position that there should be

                       26       no discovery beyond what already has been agreed to, until the motion for preliminary injunction has
                       27       been resolved.

                       28
 LITTLER MENDELSON, P.C.                                                            5.                          CASE NO. 3:19-cv-02427
50 W. San Fernando, 7th Floor
  San Jose, CA 95113.2303
        408.998.4150                                     JOINT CASE MANAGEMENT CONF. STATEMENT
                                     Case 3:19-cv-02427-MMC Document 58 Filed 08/02/19 Page 7 of 9



                         1              9.      CLASS ACTION

                         2                      This is not a class action.

                         3              10.     RELATED CASES

                         4                      JLT filed a lawsuit against NFP Property and Casualty Services, Inc. in the United

                         5      States District Court for the Southern District of New York, Case No. 7:19-cv-03921-KMK. NFP is

                         6      a New York corporation. The gravamen of JLT’s complaint is that NFP unlawfully raided 13 of its

                         7      employees and by doing so tortuously interfered with existing and prospective business relationships

                         8      with its customers, tortuously interfered with its contractual relationships with its employees, engaged

                         9      in unfair competition, and misappropriated NFP’s trade secret information.

                       10                       JLT maintains that the New York case is separate and distinct and not related to this

                       11       action because it is based on NFP’s wrongdoing, which is separate and distinct from Defendants’

                       12       actions in this matter.

                       13                       Defendants contend that the New York action is related to this case. When the New

                       14       York action was filed, 10 of the 13 employees subject to the alleged “raid” were residents of California

                       15       (and four of those employees are the Defendants in this action). The New York action involves

                       16       allegations of misconduct that are substantially similar to the allegations in this action (including

                       17       allegations relating to the Defendants in this action). JLT has sought extensive discovery in this action

                       18       concerning NFP. And the New York action involves the same purported “contracts” as the ones at

                       19       issue in this case. Given the inextricable links between the New York action and this action, NFP has

                       20       sought a pre-motion conference in the New York Action regarding NFP’s anticipated motion to
                       21       transfer the New York Action to this Court and, in the alternative, dismiss the Complaint in the New

                       22       York Action. The pre-motion conference is scheduled for October 3, 2019, before the Hon. Kenneth

                       23       C. Karas of the United States District Court in the Southern District of New York.

                       24               11.     RELIEF

                       25                       JLT’s prayer for relief is contained on page 28 of its First Amended Complaint. JLT

                       26       is seeking preliminary/permanent injunctive relief, compensatory damages (currently estimated to be
                       27       approximately $200,000), attorneys’ fees, litigation costs, and interest. Defendants have not filed an

                       28
 LITTLER MENDELSON, P.C.                                                          6.                           CASE NO. 3:19-cv-02427
50 W. San Fernando, 7th Floor
  San Jose, CA 95113.2303
        408.998.4150                                      JOINT CASE MANAGEMENT CONF. STATEMENT
                                     Case 3:19-cv-02427-MMC Document 58 Filed 08/02/19 Page 8 of 9



                         1      answer or counterclaim and are therefore not seeking any affirmative relief from the Court at this time,

                         2      but reserve their rights to do so.

                         3              12.     SETTLEMENT AND ADR

                         4                      Plaintiff’s Position. While JLT is interested in attempting to informally resolve this

                         5      matter without the need for further litigation, it does not believe any alternative dispute resolution

                         6      procedure would be productive at this stage in the litigation. JLT believes this case would be in a

                         7      more suitable position for alternative dispute resolution once Defendants respond to its Complaint.

                         8                      Defendants’ Position. Defendants are willing to explore mediation, but Plaintiff will

                         9      not do so until after its preliminary injunction motion is decided.

                       10               13.     CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

                       11                       The matter has been assigned to the Honorable U.S. District Court Judge Hon. Maxine

                       12       M. Chesney. Defendants’ Motion to Compel Discovery and for a Protective Order, and any other

                       13       discovery disputes, have been assigned to Magistrate Jude Kandis A. Westmore. Plaintiff and

                       14       Defendants do not consent to assignment to a Magistrate Judge for all purposes.

                       15               14.     OTHER REFERENCES

                       16                       The Parties do not agree to binding arbitration, nor do they believe this matter is suitable

                       17       for reference to a special master, or the Judicial panel on Multidistrict Litigation.

                       18               15.     NARROWING OF ISSUES

                       19                       The Parties agree it is too early in the litigation to determine if the matters at issue in

                       20       the lawsuit can be narrowed by agreement. The Parties agree to work together in good faith as this
                       21       case progresses to determine if the issues in the case can be narrowed.

                       22               16.     EXPEDITED SCHEDULE

                       23                       The Parties do not believe this matter can be resolved in an expedited schedule.

                       24               17.     SCHEDULE

                       25                       At this time, JLT’s motion for preliminary injunction is pending. As a result, the Parties

                       26       believe it is too early to propose a scheduling order. The Parties will propose a scheduling order after
                       27       the hearing on JLT’s motion for preliminary injunction. The Parties therefore request the Court defer

                       28       issuing a scheduling order until after the hearing on JLT’s motion for preliminary injunction.
 LITTLER MENDELSON, P.C.                                                           7.                        CASE NO. 3:19-cv-02427
50 W. San Fernando, 7th Floor
  San Jose, CA 95113.2303
        408.998.4150                                    JOINT CASE MANAGEMENT CONF. STATEMENT
                                     Case 3:19-cv-02427-MMC Document 58 Filed 08/02/19 Page 9 of 9



                         1             18.     TRIAL

                         2                     Plaintiff has demanded a jury trial.       The parties anticipate the trial will last

                         3      approximately 7-10 days.

                         4             19.     DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

                         5                     JLT filed its “Certification of Interested Entities or Persons” pursuant to Civil L.R. 3-

                         6      16 on May 3, 2019. (See DKT No. 3.) Defendants filed their “Certification of Interested Entities or

                         7      Persons” on August 1, 2019.

                         8                     We hereby attest that we have on file all holographic signatures corresponding to any

                         9      signatures indicated by a conformed signature (/s/) within this e-filed document.

                       10         Dated: August 2, 2019                          Respectfully submitted,
                                                                                 LITTLER MENDELSON, P.C.
                       11
                                                                                   /s/ Benjamin Emmert
                       12                                                                    BENJAMIN A. EMMERT
                       13                                                        Attorneys for Plaintiff
                                                                                 JLT SPECIALTY INSURANCE SERVICES, INC.
                       14

                       15
                                  Dated: August 2, 2019                          Respectfully submitted,
                       16                                                        HERRICK, FEINSTEIN, LLP

                       17                                                          /s/ Patrick Johnson
                       18                                                                      SEAN E. O’DONNELL
                                                                                               PATRICK M JOHNSON
                       19                                                                        DANIEL A FIELD

                       20                                                        Attorneys for Defendants GARY PESTANA,
                                                                                 SARAH SHERMAN, DUSTIN SMITH, AND
                       21                                                        RAMY MORCOS
                                                                                 Appearances pro hac vice
                       22
                                  Dated: August 2, 2019                          Respectfully submitted
                       23                                                        SV EMPLOYMENT LAW FIRM PC
                       24
                                                                                   /s/ Tatyana Shmygol
                       25                                                                   STEVEN L. FRIEDLANDER
                                                                                              TATYANA SHMYGOL
                       26
                                                                                 Attorneys for Defendants GARY PESTANA,
                       27                                                        SARAH SHERMAN. DUSTIN SMITH and
                                                                                 RAMY MORCOS
                       28
 LITTLER MENDELSON, P.C.                                                          8.                          CASE NO. 3:19-cv-02427
50 W. San Fernando, 7th Floor
  San Jose, CA 95113.2303
        408.998.4150                                   JOINT CASE MANAGEMENT CONF. STATEMENT
